Citation Nr: 1617360	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.  His awards and decorations include the Bronze Star Medal, Vietnam Service Medal, and the Vietnam Campaign Medal with device 1960.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.



FINDING OF FACT

In November 2015, prior to promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal in its entirety. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to entitlement to a compensable rating for service-connected bilateral hearing loss, are met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In November 2015, the RO called the Veteran regarding his appeal and request for a Board hearing.  The Veteran informed the RO that he wished to withdraw his hearing and appeal, as he is 100 percent service-connected.  

Once VA was notified that the Veteran was withdrawing his claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


